          Case 6:21-cv-01074-TC-ADM Document 1 Filed 03/22/21 Page 1 of 4




                                THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

BRIAN SMITH,

                   Plaintiff,

        vs.                                              CASE NO. 21-1074

AMAZON.COM SERVICES LLC f/k/a
Amazon.com Services, Inc.,

                   Defendant.


                                         NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. Sections 1332 and 1441(b),

Defendant          Amazon.com       Services   LLC,    (hereinafter   referred   to   as   “Defendant”),

contemporaneously with the filing of this notice, is effecting the removal of the below referenced

action from the District Court of Sedgwick County, Kansas, to the United States District Court,

District of Kansas. The removal is based, specifically, on the following grounds:

                                PLEADINGS, PROCESS, AND ORDERS

         1.         On February 24, 2021, Plaintiff Brian Smith (“Plaintiff”) commenced the above-

entitled civil action in the District Court of Sedgwick County, Kansas by filing a Petition in Case

No. 2021-CV-000361-TO.

         2.         On March 1, 2021, Defendant received service of the lawsuit and summons.

         3.         Defendant has not filed an answer to Plaintiff’s Petition for Damages.

         4.         Defendant’s current answer deadline is March 22, 2021.

                                               DIVERSITY

         5.         This is a civil action over which this Court has original jurisdiction under 28 U.S.C.

§ 1332, in that it is a civil action where the matter in controversy exceeds the sum of $75,000.00,



4846-8847-5618.1
          Case 6:21-cv-01074-TC-ADM Document 1 Filed 03/22/21 Page 2 of 4




exclusive of interest and costs, and is between citizens of different states.               See Petition.

Accordingly, this action is one that may be removed to this Court by Defendant pursuant to 28

U.S.C. § 1441.

         6.        According to the Petition, Plaintiff is a citizen of the State of Kansas. Petition, ¶ 1.

Plaintiff is a citizen of Kansas.

         7.        Defendant Amazon.com Services LLC is a Delaware limited liability company

with a principal place of business located at 410 Terry Avenue North, Seattle, Washington 98109.

The citizenship of a limited liability company, for purposes of diversity jurisdiction, is the

citizenship of its members. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234

(10th Cir. 2015) (“Like every other circuit to consider this question, this court concludes an LLC,

as an unincorporated association, takes the citizenship of all its members.”).The sole member of

Amazon.com Services LLC is Amazon.com Sales, Inc., which is incorporated in Delaware and

has its principal place of business in Washington State. Amazon.com Services LLC is therefore a

citizen of Delaware and Washington.

                                    AMOUNT IN CONTROVERSY

         8.        Plaintiff’s Petition sets forth causes of action for strict liability, breach of express

and implied warranties, negligence, and negligent failure to warn. See Petition.

         9.        Plaintiff alleges that on or about May 15, 2019, his home was damaged by fire

caused from the battery for a Dell laptop computer. Petition ¶¶ 4-13.

         10.       As a result of the damage, Plaintiff alleges she has suffered damages in an amount

in excess of $75,000. Petition, ¶ 50.

         11.       The amount in controversy is determined from the allegations in the complaint. 28

U.S.C. § 1446(c)(2); see Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995). Plaintiff




4846-8847-5618.1                                      2
          Case 6:21-cv-01074-TC-ADM Document 1 Filed 03/22/21 Page 3 of 4




alleges that he has suffered in excess of $75,000, the statutory threshold for diversity jurisdiction

pursuant to 28 U.S.C. § 1332, in damages. Accordingly, this Court's jurisdiction is properly

invoked. The amount in controversy here exceeds the $75,000.00 statutory minimum. Therefore,

federal jurisdiction is proper. Removal is effected without waiving any defenses.

                                       VENUE OF REMOVAL

         12.       The accident identified in Plaintiff’s Petition occurred in Sedgwick County,

Kansas. The District Court of Sedgwick County, Kansas is located in the United States District

Court for the District of Kansas. 28 U.S.C. § 96. This Court is part of the district and division in

which the action was filed - Sedgwick County, Kansas. Thus, venue is proper because this is the

“district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a); see

also 28 U.S.C. § 1446(a); Local Rule 81.1(b).

                                   TIMELINESS OF REMOVAL

         13.       This Notice of Removal is timely filed in that it has been filed within thirty (30)

days after receipt of Plaintiff s Petition, which indicated that the matter is removable. 28 U.S.C. §

1446(b)(1). Further, the instant removal is within one year of the commencement of the underlying

action as required by 28 U.S.C. § 1446(c)(1). As noted, Plaintiff served this action on March 1,

2021.

         14.       For the foregoing reasons, this Court has original jurisdiction under 28 U.S.C.

Sections 1332 and 1441(b).

         15.       Pursuant to 28 U.S.C. § 1446(d) and Local Rule 81.1, this Notice of Removal will

be served upon all adverse parties and will be filed promptly in the State Court Action.




4846-8847-5618.1                                    3
          Case 6:21-cv-01074-TC-ADM Document 1 Filed 03/22/21 Page 4 of 4




         16.       Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81.2, Defendants are filing

contemporaneously herewith a current docket sheet from the State Court Action and a copy of all

the pleadings and papers filed with the state court.

         17.       As of the date of this notice of removal, no hearings or other proceedings have been

set in the State Court Action.

         WHEREFORE, Defendant Amazon.com Services, Inc. removes this action from the

District Court of Sedgwick County, Kansas to the United States District Court for the District of

Kansas.

                                                    /s/ Jeremy K. Schrag
                                                    Jeremy K. Schrag, KS #24164
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                    1605 North Waterfront Parkway, Suite 150
                                                    Wichita, Kansas 67206
                                                    Telephone: 316.609.7900
                                                    Facsimile: 316.462.5746
                                                    jeremy.schrag@lewisbrisbois.com

                                                    Attorney for Defendant Amazon.com Services, Inc.


                                    CERTIFICATE OF SERVICE

         I certify that on March 22, 2021, I did cause a true and correct copy of the above Notice of

Removal to be served upon counsel for plaintiff by electronic mail as follows:

           Court T. Kennedy
           ckennedy@gatesshields.com

           David H. Fisk
           dfisk@krcl.com



                                                   /s/ Jeremy K. Schrag
                                                   Jeremy K. Schrag




4846-8847-5618.1                                    4
